DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Status
Claims 1 and 13 have been amended; support for claims 1 and 13 are found in claim 2.
Claims 2 and 16-19 have been cancelled.
Claims 21 and 22 have been added, support is found in original claims 1 and 5 for claim 21, and original claim 6 for claim 22. It is noted that claims 5 and 6 include allowable subject matter. No new matter has been added.
Claims 1, 3-15, and 20-22 are currently pending and have been examined on the merits in this office action.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2015/0140409 A1) in view of Metzenauer & Jung GMBH (DE 1072674 B-as cited in the IDS-hereinafter Metzenauer).

Regarding claim 1, Sakurai teaches an electrical connection, comprising:

a second conductor electrically connected to the first conductor (Sakurai Figure 3 second conductor piece 21; Figure 4A being electrically connected), each of the first conductor and the second conductor is made of an electrically conductive material (Sakurai [0025] auxiliary terminal 21 made of aluminum; [0026] bus bar 20 made of copper; both are electrically conductive).

Sakurai fails to teach the second conductor having a second contact section with a second contact face surrounded by a rim having a second side face that limits a contact space above the second contact face and the first contact face is arrange on the second contact face, a reservoir space is arranged between the first side face of the first contact face and the second side face of the rim and surrounds the first contact face and a sealing material is arranged in the reservoir space and forms a sealing ring that seals an interface between the first contact face and the second contact face.

Metzenauer discloses a connection between conductor elements. Metzenauer teaches of a reservoir space in which one conductor element is stored within  that limits the side face and limits the first contact face arranged on the second contact face (Metzenauer Figure 1; [0017]), the reservoir space is arranged between the first side face of the first contact face and the second side face of the rim (Metzenauer Figure 1, reservoir space is shown by being filled with the protective laquer 4), the reservoir space surrounds the first contact face and a sealing material is arranged in the reservoir space (Metzenauer Figure 1, reservoir space is shown by being filled with the protective laquer 4), the sealing material forms a sealing ring that seals an interface between the first contact face and the second contact face (Metzenauer Figure 1, reservoir space is shown by being filled with the protective laquer 4). The recess/groove ensures a better adhesion of the paint and furthermore the brass nut making direct 

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the reservoir space filled with the protective laquer as taught by Metzenauer into Sakurai’s battery such that the one conductive member 20 is held within a reservoir space of the other conductive member 21 to ensure a direct contact between the two conductive members and is then provided with a the protective laquer that would pool up in the recess/reservoir space to seal the battery from the sides of the conductor elements and would prevent moisture from penetration the electrical connection. This modification can be done at a point of contact between the two conductive members such as the point of contact in Figure 4A.


    PNG
    media_image1.png
    337
    638
    media_image1.png
    Greyscale


Furthermore, Sakuria fails to teach wherein the first contact face and the second contact face are electrically and mechanically connected in the contact space by a welding layer. Sakuria teaches away from using a weld between the bus bar 20 and the auxiliary terminal 21 due to the different metals used for each of them and instead are fastened by a bolt and a nut to minimize the number of screw connections while elimination welds between different metals to ensure reliability (Sakuria [0027]). Although Sakuria teaches against the use of a weld, Sakuria envisioned that a weld between the first and second conductors could have been possible. Although this is not the preferred method of connecting the first and second conductors (bus bar 20 and auxiliary terminal 21) a skilled artisan could have envisioned this and would find this obvious in view of the teaching of Sakuria. 
It has been held that "disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments" (MPEP 2123) and that "a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use" (MPEP 2123).  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied,493 U.S. 975 (1989): Furthermore, it has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments" (MPEP 2123).

Regarding claim 3, modified Sakurai teaches all of the claim limitations of claim 1. Metzenauer further teaches wherein the first contact section extends above the contact space (Metzenauer Figure 1). This limitation would be met due to the modification in claim 1 and is shown by the secondary reference.

    PNG
    media_image2.png
    502
    554
    media_image2.png
    Greyscale

 
Regarding claim 4, modified Sakurai all of the claim limitations of claim 1. Metzenauer further teaches wherein the rim is formed by a stamping process (Metzenauer Figure 1). This limitation is a product by process limitation and therefore only requires that a rim is formed. The process to form the rim does not matter as long as the rim is formed. The product-by-limitation of claim 4 is not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 4 as written does not distinguish the product of the instant application from the product of the prior art.

Regarding claims 7-10, modified Sakurai teaches all of the claim limitations of claim 1. Sakurai further teaches wherein the first and second conductive members (Sakurai Figure 3 below, elements 20 and 21) are formed in a single piece and have bent sections that extend away from the contact sections (Sakurai Figure 3 elements 20 and 21 being the conductor elements).

    PNG
    media_image3.png
    315
    625
    media_image3.png
    Greyscale


Regarding claims 11-12, Sakurai teaches all of the claim limitations of claim 1. Sakurai further teaches wherein the first conductor and the second conductor are made of different metal material and wherein the first conductor is made of copper and the second conductor is made of aluminum (Sakurai [0025] auxiliary terminal (second conductor) 21 made of aluminum; [0026] bus bar (first conductor) 20 made of copper);

Regarding claim 13, Sakurai teaches a battery with an electrical conductor system comprising:
an electrical connection including a first conductor having a first contact section with a first contact face laterally delimited by a first side face (Sakurai Figure 3 first conductor piece 20); and


Sakurai fails to teach the second conductor having a second contact section with a second contact face surrounded by a rim having a second side face that limits a contact space above the second contact face and the first contact face is arrange on the second contact face, a reservoir space is arranged between the first side face of the first contact face and the second side face of the rim and surrounds the first contact face and a sealing material is arranged in the reservoir space and forms a sealing ring that seals an interface between the first contact face and the second contact face.

Metzenauer discloses a connection between conductor elements. Metzenauer teaches of a reservoir space in which one conductor element is stored within  that limits the side face and limits the first contact face arranged on the second contact face (Metzenauer Figure 1; [0017]), the reservoir space is arranged between the first side face of the first contact face and the second side face of the rim (Metzenauer Figure 1, reservoir space is shown by being filled with the protective laquer 4), the reservoir space surrounds the first contact face and a sealing material is arranged in the reservoir space (Metzenauer Figure 1, reservoir space is shown by being filled with the protective laquer 4), the sealing material forms a sealing ring that seals an interface between the first contact face and the second contact face (Metzenauer Figure 1, reservoir space is shown by being filled with the protective laquer 4). The recess/groove ensures a better adhesion of the paint and furthermore the brass nut making direct contact with the grounding conductor can sit in a recess in the housing wall and the space between the nut edge and the recess wall can be covered in a known manner by the protective laquer/varnish 

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the reservoir space filled with the protective laquer as taught by Metzenauer into Sakurai’s battery such that the one conductive member 20 is held within a reservoir space of the other conductive member 21 to ensure a direct contact between the two conductive members and is then provided with a the protective laquer that would pool up in the recess/reservoir space to seal the battery from the sides of the conductor elements and would prevent moisture from penetration the electrical connection. This modification can be done at a point of contact between the two conductive members such as the point of contact in Figure 4A.


    PNG
    media_image1.png
    337
    638
    media_image1.png
    Greyscale


Furthermore, Sakuria fails to teach wherein the first contact face and the second contact face are electrically and mechanically connected in the contact space by a welding layer. Sakuria teaches away from using a weld between the bus bar 20 and the auxiliary terminal 21 due to the different 
It has been held that "disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments" (MPEP 2123) and that "a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use" (MPEP 2123).  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied,493 U.S. 975 (1989): Furthermore, it has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments" (MPEP 2123).

Regarding claims 14-15, modified Sakurai teaches all of the claim limitations of claim 13. Sakurai further teaches wherein the second conductor is connected with an electrical contact of the battery (Sakurai second conductor 21 Figure 4B) and the first conductor is electrically connected via an electrical line with an electrical conductor system of a further battery (Sakurai first conductor 20 Figure 4B is connected to an adjacent battery).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2015/0140409 A1) in view of Metzenauer & Jung GMBH (DE 1072674 B-as cited in the IDS-hereinafter Metzenauer)  as applied to claim 1 and further in view of Numao (JP 2007066766).

Regarding claim 20, modified Sakurai teaches the sealing material through the modification of claim 1 with Metzenauer’s protective laquer, but fails to specify the material used for the protective laquer.

Numao discloses a membrane electrode assembly having an edge seal with improved durability. Numao teaches of an adhesive layer that is used to seal the edge of the MEA (Numao [0007]) and the adhesive layer can be used as an acrylic adhesive or a silicone gel could be used (Numao [0065] and [0090]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute Metzenauer’s protective laquer for Numao’s acrylic adhesive layer as this would produce the same results of a sealing layer brining the two conductors together at an edge/reservoir space. This is a simple substitution as the acrylic adhesive layer would be expected to perform the same as the protective laquer. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: New claims 21 and 22 incorporate the allowable subject matter of claims 5 and 6 and therefore are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed towards the amended claims, specifically the claim limitation “the first and second contact faces are electrically and mechanically connected in the contact space by a welding layer.” Applicant points out that Sakurai teaches against the use of the weld between the first and second conductors as a nut is tightened over the conductors 20,21 to form an electrical connection at the faces between the conductors 20,21 and that the welding of the conductive members are with terminals 11e and 11f of the cells. As stated in the updated rejection above, Sakurai teaches no need for a weld as the nut is used to secure the connection of the two conductors. The addition of the weld is not a preferred method of connecting the two conductors but is still envisioned by Sakurai as being possible and thus Sakurai teaches away from doing so, however, a skilled artisan could envision the addition of the weld between the two conductors.
It has been held that "disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments" (MPEP 2123) and that "a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use" (MPEP 2123).  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied,493 U.S. 975 (1989): Furthermore, .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727